197 S.E.2d 570 (1973)
18 N.C. App. 500
Margaret Blue PARKER
v.
Raymond L. PITTMAN, Jr., and wife, Sara L. Pittman.
No. 7312SC431.
Court of Appeals of North Carolina.
June 27, 1973.
*573 Clark, Clark, Shaw & Clark by Heman R. Clark, Fayetteville, for plaintiff appellee.
McCoy, Weaver, Wiggins, Cleveland & Raper by Alfred E. Cleveland, Fayetteville, for defendants appellants.
PARKER, Judge.
In her amended complaint plaintiff alleged that there was a "mutually agreed upon" testamentary plan between Grace S. Pittman (who was the mother of plaintiff and of the defendant, Raymond L. Pittman, Jr.) and Dr. R. L. Pittman (who was stepfather of the plaintiff and father of said defendant) "to give the plaintiff and defendant Raymond L. Pittman, Jr., a one-half undivided interest each in the property in question"; that following the death of Grace S. Pittman, Dr. Pittman "employed attorneys for the express purpose of making a deed which would convey a one-half undivided interest in this property to the plaintiff, and vest in the plaintiff and the defendant, Raymond L. Pittman, Jr., a one-half undivided interest each in the property"; that "through error and oversight" Dr. Pittman failed to mention to the attorneys the fact that Raymond L. Pittman, Jr., was already vested with a one-half undivided interest in the remainder; and that because the attorneys were "inadvertent" to this fact, they prepared the deed "without limiting the conveyance to the defendant, Raymond L. Pittman, Jr. to a one-half interest in the life estate only by express terms and language, so as to vest in the plaintiff and the defendant, Raymond L. Pittman, Jr., a one-half undivided interest each in and to the life estate and remainder interest in said property as was intended by all of said parties."
If a deed fails to express the true intention of the parties it may be reformed to express such intent only when the failure is due to the mutual mistake of the parties, to the mistake of one party induced by fraud of the other, or to mistake of the draftsman. "The mistake of one party to the deed or instrument alone, not induced by the fraud of the other, affords no ground for relief by reformation." Crawford v. Willoughby, 192 N.C. 269, 134 S.E. 494. Even where appropriate grounds for reformation are asserted, "[w]hen a solemn document like a deed is revised by court of equity, the proof of mistake must be strong, cogent and convincing." Hege v. Sellers, 241 N.C. 240, 84 S.E.2d 892. In the present case plaintiff alleged mistake of the draftsman as grounds for the equitable relief of reformation, but her proof failed to support her allegations.
Plaintiff's evidence consisted solely of copies of recorded deeds in the chain of title, copies of the wills of her mother and stepfather, and her own testimony. The provisions in the two wills, neither of which is in the chain of title or otherwise directly affects title to the property involved, do not support plaintiff's allegations that there was a "mutually agreed upon" testamentary plan. Had the property passed under either will, the result would not have been to vest title in the manner for which plaintiff now contends. Her own testimony was confined principally to descriptions of the recorded documents and throws no light on the circumstances surrounding the preparation, execution, or delivery of the deed dated 5 April 1962 which she seeks to interpret or to reform. Plaintiff's proof being totally deficient to establish any grounds for reformation of that instrument, the trial court *574 quite correctly did not grant that equitable relief, but limited its judgment to a legal interpretation of the instrument as drawn. In interpreting the legal effect of the instrument, however, in our opinion the trial court committed error.
"In construing a deed and determining the intention of the parties, ordinarily the intention must be gathered from the language of the deed itself when its terms are unambiguous." Smith v. Smith, 249 N.C. 669, 107 S.E.2d 530. Only when the meaning of the language is in doubt may resort be had to evidence outside of the deed in order to determine the true intent of the grantor. 3 Strong, N.C. Index 2d, Deeds, § 11, p. 257. Here, not only was the language in the deed unambiguous, but there was simply no other evidence from which the grantor's intent might be found. Necessarily, therefore, we are limited in this case to the language contained in the deed itself in order to determine its legal effect.
At the time Dr. Pittman executed the deed dated 5 April 1962 he owned (1) a life estate in the property for the life of Maggie Williford Williamson (subject to the latter's right to receive $250.00 monthly from the rents of the property during her lifetime) and (2) a one-half undivided interest in the remainder. His son, Raymond L. Pittman, Jr., owned the other one-half undivided interest in the remainder. The trial court interpreted the deed dated 5 April 1962 as conveying (1) the life estate in equal shares to each of the two grantees and (2) the grantor's one-half interest in the remainder to only one of the two grantees, to the exclusion of the other. The deed itself, however, makes no such provision but throughout treats each of the two grantees equally. The language of the deed being clear and unequivocal, it must be given effect according to its terms, and we may not speculate that the grantor intended otherwise. "The grantor's intent must be understood as that expressed in the language of the deed and not necessarily such as may have existed in his mind if inconsistent with the legal import of the words he has used." Pittman v. Stanley, 231 N.C. 327, 56 S.E.2d 657. Any other rule makes for too great instability of titles.
The judgment appealed from is reversed and this cause is remanded to the Superior Court in Cumberland County for entry of judgment in conformity with this opinion.
Reversed and remanded.
CAMPBELL and MORRIS, JJ., concur.